JUDGMENT

RESTANI, Chief Judge:
In Former Employees of Sun Apparel of Texas v. United States Secretary of Labor, No. 03-00625, Slip Op. 04-106 (Ct. Int’l Trade Aug. 20, 2004), the court remanded to the United States Department of Labor its determination that plaintiffs were ineligible for Trade Adjustment Assistánce benefits. The Department of Labor has issued its remand determination, which again found plaintiffs ineligible. See Negative Determination on Remand Regarding Eligibility to Apply for Worker Adjustment Assistance, TA-W-51,120 (Dep’t Labor Dec. 16, 2004). Plaintiffs did not file comments to the remand determination.
Defendant now moves for judgment on the agency record. Because plaintiffs did not file any objections to the remand determination, it is hereby
ORDERED that defendant’s motion for judgment on the agency record is GRANTED;
ORDERED that the Department of Labor’s negative remand determination is sustained; and
ORDERED that judgment is entered for defendant.